Case 1:19-cv-00632-TSE-JFA Document 39-1 Filed 08/08/19 Page 1 of 3 PageID# 440



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
 SVETLANA LOKHOVA,                      )
                                        )
                 Plaintiff,             )
                                        )
 v.                                     ) Case No.: 1:19-cv-000632-TSE-JFA
                                        )
 STEFAN A. HALPER,                      )
 DOW JONES & COMPANY, INC.,             )
 THE NEW YORK TIMES COMPANY,            )
 WP COMPANY, LLC,                       )
 and NBCUNIVERSAL MEDIA, LLC,           )
                                        )
                 Defendants.            )
                                        )


                             DECLARATION OF PATRICK J. CURRAN JR.

          Pursuant to 28 U.S.C. § 1746, I, PATRICK J. CURRAN JR., declare and state as follows:

         1.     I am an associate of the law firm of Davis Wright Tremaine LLP, attorneys for

 defendants NBCUniversal Media, LLC (“NBCUniversal”) and WP Company LLC. I am a

 member of the Bar of this Court. I submit this declaration in support of NBCUniversal’s motion

 to dismiss the complaint in this action for the sole purpose of attaching true and correct copies of

 documents that are incorporated by reference in, integral to and/or relied upon by the complaint,

 and/or of which the Court can take judicial notice.

         2.     Attached hereto as pages 1 through 2 of Exhibit 1 is a true and correct copy of an

 article published in The Times of London on February 19, 2017, headlined “Impulsive General

 Misha shoots himself in the foot,” under the byline of Christopher Andrews [sic], available at the

 URL https://www.thetimes.co.uk/article/impulsive-general-misha-shoots-himself-in-the-foot-

 l7gfpbghr. The copy of this article was retrieved from the Lexis research database.




 4819-9771-5103v.3 0020040-000152
Case 1:19-cv-00632-TSE-JFA Document 39-1 Filed 08/08/19 Page 2 of 3 PageID# 441



         3.     Attached hereto as pages 3 through 6 of Exhibit 1 is a true and correct copy of an

 article published in the Wall Street Journal on March 18, 2017, headlined “Mike Flynn Didn’t

 Report 2014 Interaction With Russian-British National,” under the bylines of Carol E. Lee, Rob

 Barry, Shane Harris and Christopher S. Stewart, available at the URL

 https://www.wsj.com/articles/mike-flynn-didnt-report-2014-interaction-with-russian-british-

 national-1489809842.

         4.     Attached hereto as pages 7 through 11 of Exhibit 1 is a true and correct copy of an

 article published in The Guardian on March 31, 2017, headlined “Michael Flynn: new evidence

 spy chiefs had concerns about Russian ties,” under the bylines of Luke Harding, Stephanie

 Kirchgaessner, and Nick Hopkins, as it appeared on April 2, 2017, which was retrieved from the

 Internet Archive, at the URL

 https://web.archive.org/web/20170402011808/https://www.theguardian.com/us-

 news/2017/mar/31/michael-flynn-new-evidence-spy-chiefs-had-concerns-about-russian-ties.

         5.     Attached hereto as pages 12 through 15 of Exhibit 1 is a true and correct copy of an

 article published in The Guardian on March 31, 2017, headlined “Michael Flynn: new evidence

 spy chiefs had concerns about Russian ties,” under the bylines of Luke Harding, Stephanie

 Kirchgaessner, and Nick Hopkins, as it appears today, available at the URL

 https://www.theguardian.com/us-news/2017/mar/31/michael-flynn-new-evidence-spy-chiefs-

 had-concerns-about-russian-ties.

         6.     Attached hereto as Exhibit 2 is a true and correct copy of a tweet from Malcolm

 Nance, @MalcolmNance, posted on July 16, 2018, at 1:23 p.m., replying to a tweet from user

 @Tedderman1, stating “No. The technical name for sexy women Agents is a ‘Svetlana’. Smart

 ones are ‘Natashas’” (the “July 16 Tweet”). Exhibit 2 includes true and correct copies of an




 4819-9771-5103v.3 0020040-000152                   2
Case 1:19-cv-00632-TSE-JFA Document 39-1 Filed 08/08/19 Page 3 of 3 PageID# 442



 earlier tweet from Malcolm Nance to which @Tedderman1 had replied, as well as subsequent

 replies. The July 16 Tweet is available at

 https://twitter.com/MalcolmNance/status/1018954261391118338.

         7.     Attached hereto as page 1 to Exhibit 3 is a true and correct copy of a tweet from

 Shannon Watts, @shannonrwatts, posted on July 18, 2018 at 11:41 a.m. This tweet is available

 at https://twitter.com/shannonrwatts/status/1019608054583648256.

         8.     Attached as page 2 to Exhibit 3 is a true and correct copy of a tweet from Soledad

 O’Brien, @soledadobrien, posted on July 18, 2018 at 1:12 p.m. This tweet is available at

 https://twitter.com/soledadobrien/status/1019630882561413120.

         9.     Attached as page 3 to Exhibit 3 is a true and correct copy of a tweet from Malcolm

 Nance, @malcolmnance, posted on July 19, 2018 at 5:12 a.m., replying to a tweet from user

 @selena_gillian, stating “Very likely” (the “July 19 Tweet”). Page 3 of Exhibit 3 also includes a

 true and correct copy of an earlier tweet from Malcolm Nance to which @selena_gillian had

 replied. The July 19 Tweet is available at

 https://twitter.com/MalcolmNance/status/1019872487792873472.

         I declare under penalty of perjury that the foregoing is true and correct.

          EXECUTED this 8th day of August, 2019 in Washington, D.C.


                                                                /s/ Patrick J. Curran Jr.
                                                                Patrick J. Curran Jr.




 4819-9771-5103v.3 0020040-000152                   3
